SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

147
KA 10-01907
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, APPELLANT,

                      V                                            ORDER

WILLIAM REED, DEFENDANT-RESPONDENT.


WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR APPELLANT.

LINDA GEHRON, SYRACUSE, FOR DEFENDANT-RESPONDENT.


     Appeal from a new sentence of the Supreme Court, Onondaga County
(John J. Brunetti, A.J.), rendered February 11, 2010 imposed upon
defendant’s conviction of criminal possession of a controlled
substance in the third degree. Defendant was resentenced pursuant to
the 2009 Drug Law Reform Act upon his 2003 conviction.

     It is hereby ORDERED that the sentence so appealed from is
unanimously affirmed (see People v Hill, ___ AD3d ___ [Feb. 18,
2011]).




Entered:    February 18, 2011                     Patricia L. Morgan
                                                  Clerk of the Court